 336 NLRB No. 93 
NOTICE:
  This opinion is subject to formal revision before publication in the 
bound volumes of NLRB decisions.  Readers are requested to notify the Ex-

ecutive Secretary, National Labor Relations Board, Washington, D.C.  

20570, of any typographical or other formal errors so that corrections can 
be included in the bound volumes. 
New York Law Publishing Company, a subsidiary of 
American Lawyer Media, Inc. 
and 
New York 
Typographical Union No. 6, CWA, Local 14156, 
AFLŒCIO.  
Case 2ŒCAŒ33808Œ1 
November 2, 2001 
DECISION AND ORDER 
BY CHAIRMAN 
HURTGEN AND 
MEMBERS 
LIEBMAN
 AND WALSH Pursuant to a charge filed on May 29, 2001,
1 the Gen-
eral Counsel of the National Labor Relations Board is-
sued a complaint on July 5, 2001, alleging that the Re-
spondent has violated Section 8(a)(5) and (1) of the Na-

tional Labor Relations Act by refusing the Union™s re-
quest to bargain following the Union™s certification in 
Case 2ŒRCŒ22319.  (Official notice is taken of the ﬁre-

cordﬂ in the representation pr
oceeding as defined in the 
Board™s Rules and Regulations, Secs. 102.68 and 
102.69(g); 
Frontier Hotel
, 265 NLRB 343 (1982).)  The 
Respondent filed an answer, with affirmative defenses, 
admitting in part and denying in part the allegations in 

the complaint. 
On August 23, 2001, the General Counsel filed a Peti-
tion for Summary Judgment and Memorandum in Sup-

port.  On August 28, 2001, the Board issued an order 
transferring the proceeding 
to the Board and a Notice to 
Show Cause why the motion should not be granted.
2  The 
Respondent filed a response. 
Ruling on Motion for Summary Judgment 
In its answer, the Respondent denies that it has refused 
to bargain and attacks the validity of the certification on 
the basis of the Board™s unit determination in the repre-
sentation proceeding.  The Respondent alleges as af-

firmative defenses that the 
unit certified by the Regional 
Director in Case 2ŒRCŒ22319 is inappropriate for pur-
poses of collective bargaining and that the Certification 

of Representative describes a bargaining unit different 
from, and broader than, the unit in which a representation 
election was conducted.   
                                                           1 Although the Respondent states in its answer to the complaint that 
it is without knowledge or information 
sufficient to form a belief as to 
the date the charge was filed and se
rved, it is clear from the exhibits 
attached to the General Counsel™s mo
tion that the charge was filed and 
served as alleged.  The Respondent
 has not challenged the authenticity 
of those exhibits.
 2  The Union filed a brief in support of the General Counsel™s peti-
tion. 
All representation issues raised by the Respondent 
were or could have been litigated in the prior representa-
tion proceeding. The Respondent does not offer to ad-
duce at a hearing any newly discovered and previously 

unavailable evidence, nor does it allege any special cir-
cumstances that would require the Board to reexamine 
the decision made in the 
representation proceeding. 
In its response to the Notice to Show Cause, the Re-
spondent also argues
 that the Regional Director™s deter-
mination in the representatio
n proceeding that the art 
director was not a supervisor was based on, among other 
things, a flawed interpretation of Section 2(11) that was 
rejected by the Supreme Court in 
NLRB v. Kentucky 
River Community Care, Inc
., 121 S.Ct. 1861 (2001).  
Further, the Respondent asserts that because the art di-

rector was permitted to vote subject to challenge and her 
challenged ballot was not determinative of the outcome 
of the election, the issue of
 her supervisory status has 
never been decided by the Board, and the inclusion of 
this supervisory position in the unit renders the unit in-
appropriate. As noted by the Respondent, 
the issue of the art direc-
tor™s supervisory status has not been determined by the 
Board, and therefore any potential conflict between the 

Regional Director™s determination and the Supreme 
Court™s decision is not at issue here.  Further, under stan-
dard Board practice, when a 
classification of employees 
votes under challenge and their challenged ballots are not 
determinative of the election re
sults, that classification is 
neither included in nor excluded from the unit.  How-

ever, the issue need not stay 
unresolved.  The parties may 
agree through the course of collective bargaining on 
whether the classification should be included or ex-
cluded.  Alternatively, in th
e absence of such an agree-
ment, the matter can be resolved in a timely invoked unit 

clarification proceeding.  See 
DIC Entertainment, LP
, 329 NLRB 932 (1999), enfd. 238 F.3d 434 (D.C. Cir. 
2001); 
Orson E. Coe Pontiac-GMC Truck, Inc.
, 328 
NLRB 688 (1999); 
Kirkhill Rubber Co.
, 306 NLRB 559 
(1992); 
NLRB v. Dickerson-Chapman, Inc.
, 964 F.2d 
493, 496Œ497, 500 fn. 7 (5th Cir. 1992). 
As indicated above, the Respondent contends further 
that the unit description in the Certification of Represen-
tative is too broad.  The Respondent first raised this issue 

regarding the unit description on May 24, 2001, several 
days after the issuance of the 
Certification of Representa-
tive.  Specifically, the Resp
ondent contended that the 
unit description inappropriately failed to limit the term 
ﬁproduction employeesﬂ to ﬁadvertising production em-
ployees,ﬂ and requested that 
the Regional Director mod-
ify the unit description accordingly.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 2 By letter dated August 14, 2001, the Regional Director 
denied the Respondent™s request.  The Regional Director 
noted that in footnote 4 of the Decision and Direction of 
Election, she had rejected the Respondent™s reference to 

the production employees as the ﬁadvertising production 
employeesﬂ because the Resp
ondent™s organizational 
chart indicated that the pr
oduction department encom-
passed the composing room employees as well as the 
advertising production employees.  She further noted that 
no request for review was filed on this issue, although 

review was requested on other issues raised by the Deci-
sion and Direction of Election.   
In addition, the Regional Director noted that the 
Excel-sior list provided by the Respondent for the election con-
tained the unit employees as defined by the Decision and 

Direction of Election, and that there were no challenges 
to any ballots or any subsequent objections to the elec-
tion asserting any confusion among the voters concern-

ing their eligibility to vote.  Further, the unit description 
in the Certification 
of Representative is the same as that 
set forth in the Decision and Direction of Election.  The 

Regional Director concluded: ﬁThe parties had ample 
opportunity to fully litigate all issues in this case.  No 
issue regarding the unit description was raised prior to 

the election and no issues arose during the election to 
establish uncertainty as to who was eligible to vote in the 
election.ﬂ  For the reasons stated by 
the Regional Director, we 
find that the appropriate unit is
 as stated in the complaint 
and Certification of Representative.  We therefore find 

that the Respondent has not raised any representation 
issue that is properly litigable in this unfair labor practice 
proceeding.
3  See 
Pittsburgh Plate Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941).  Accordingly, we grant the 
Motion for Summary Judgment.
4 On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a Delaware cor-
poration with an office and 
place of business located at 
345 Park Avenue South, New York, New York, has been 

engaged in the business of publishing newspapers and 
other periodicals, primarily in the legal community. 
                                                           3 Chairman Hurtgen dissented from
 the denial of the Respondent™s 
Request for Review in the underlying representation case.  While he 

continues to be of the view that re
view was warranted, he agrees that 
the Respondent has not presented 
any new matters which would war-
rant denial of the Motion for Summary Judgment. 
4 The Respondent™s request that the complaint be dismissed is there-
fore denied. 
Annually, in the course and conduct of its operations, 
the Respondent generates gross revenues in excess of 
$500,000 and purchases goods and materials valued in 
excess of $50,000, directly from suppliers located out-

side the State of New York. 
We find that the Respondent is an employer engaged 
in commerce within 
the meaning of Section 2(2), (6), and 
(7) of the Act and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  The Certification 
Following the election held May 9, 2001,
5 the Union 
was certified on May 21, 2001,
 as the exclusive collec-
tive-bargaining representative 
of the employees in the 
following appropriate unit: 
 Included:  All full-time and regular part-time produc-

tion and editorial employees employed in the New 

York Law Journal Division of the Employer. 
 Excluded:  All other employees, guards and supervisors 
as defined in the Act. 
 The Union continues to be 
the exclusive representative 
under Section 9(a) of the Act. 
B.  Refusal to Bargain 
On or about May 11 and 22, 2001, the Union, by let-
ters, requested the Respondent to bargain,
6 and, since 
May 25, 2001, the Respondent has refused.
7  We find 
that this refusal constitutes an unlawful refusal to bargain 
in violation of Section 8(a)(5) and (1) of the Act. 
CONCLUSION OF 
LAW By refusing on and after May 25, 2001, to bargain with 
the Union as the exclusive 
collective-bargaining repre-
sentative of employees in th
e appropriate unit, the Re-
spondent has engaged in unfair labor practices affecting 
                                                           5 The complaint inadvertently refers
 to the date of the election as 
May 11, 2001. 
6 In its answer, the Respondent denies
 that the Union requested the Re-
spondent to bargain. However, the Respondent admits the existence of 
letters from the Union to the Re
spondent, dated May 11 and May 22, 
2001, and ﬁrefers to those letters for th
eir contents.ﬂ The letters, which the 
General Counsel attached to his motion, both request that the Respondent 

contact the Union to schedule a mutu
ally convenient time for an initial 
bargaining session. Accordingly, we
 find that the Respondent™s denial 
does not raise a material issue 
of fact warranting a hearing. 
7 In its answer, the Respondent deni
es that it has refused to bargain 
with the Union.  However, the Respondent admits the existence of a 
May 25, 2001 letter from it to the Union and ﬁrefers to that letter for its 

contents.ﬂ  The letter, which the General Counsel attached to his mo-
tion, states that the Respondent ﬁdeclines your invitation to commence 
collective bargaining in the unit as pr
esently constituted.ﬂ  Accordingly, 
we find that the Respondent™s denial 
does not raise a material issue of 
fact warranting a hearing. 
 NEW YORK LAW PUBLISHING CO
. 3 commerce within the meaning 
of Section 8(a)(5) and (1) 
and Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Union, and, if an 
understanding is reached, to embody the understanding 

in a signed agreement. 
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 

by the law, we shall construe the initial period of the cer-
tification as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 

denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965). 
ORDER The National Labor Relations Board orders that the 
Respondent, New York Law Publishing Company, a 

subsidiary of American Lawy
er Media, Inc., New York, 
New York, its officers, agents, successors, and assigns, 
shall 
1.  Cease and desist from 
(a)  Refusing to bargain with New York Typographical 
Union No. 6, CWA, Local 14156, AFLŒCIO, as the ex-

clusive bargaining representative of the employees in the 
bargaining unit. 
(b)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a)  On request, bargain with the Union as the exclu-
sive representative of the employees in the following 
appropriate unit on terms and conditions of employment, 
and if an understanding is reached, embody the under-

standing in a signed agreement: 
 Included:  All full-time and regular part-time produc-

tion and editorial employees employed in the New 
York Law Journal Division of the Employer. 
 Excluded:  All other employees, guards and supervisors 
as defined in the Act. 
 (b)  Within 14 days after se
rvice by the Region, post at 
its facility in New York, New York, copies of the at-
tached notice marked ﬁAppendix.ﬂ
8  Copies of the notice, 
on forms provided by the Regional Director for Region 
2, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 

maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 

by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since May 25, 

2001. 
(c)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
    Dated, Washington, D.C.   November 2, 2001 
 
 Peter J. Hurtgen ,                            Chairman 
 
 Wilma B. Liebman,                        Member 
 
 Dennis P. Walsh,                         Member  
  (SEAL)          N
ATIONAL 
LABOR 
RELATIONS 
BOARD  APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government
  The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT
 refuse to bargain with New York Typo-
graphical Union No. 6, CWA, Local 14156, AFLŒCIO, 
                                                           8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 4 as the exclusive representative of the employees in the 
bargaining unit. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union and put 
in writing and sign any agreement reached on terms and 

conditions of employment for our employees in the bar-
gaining unit: 
 Included:  All full-time and regular part-time produc-
tion and editorial employees employed in our New 
York Law Journal Division. 
 Excluded:  All other employees, guards and supervisors 
as defined in the Act. 
 NEW YORK LAW PUBLISHING COMPANY, A SUBSIDIARY OF 
AMERICAN 
LAWYER MEDIA
, INC.  